7Z7-/5
                                ELECTRONIC RECORD




COA#       05-14-00551-CR                        OFFENSE:        22.02


           Patrick Antuan Knox v. The State
STYLE:     ofTexas                               COUNTY:         Collin

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    380th Judicial District Court


DATE: 05/28/2015                 Publish: YES    TC CASE #:      380-81027-2013




                        IN THE COURT OF CRIMINAL APPEALS


          Patrick Antuan Knox v The State of
STYLE:   Texas                                        CCA#:                 ITt^imlS
                                      Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CC:ais:                   DATE:

         RcFJSr&P                                     JUDGE:

DATE:     /P/Dv/^OJJ'                                 SIGNED:                            PC:

JUDGE:     <-TM CttAsL&A—                             PUBLISH:                           DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                              ELECTRONIC RECORD
                                                                        733-/5
                                ELECTRONIC RECORD




COA # 14-14-00067-CR                              OFFENSE: Capital Murder


STYLE: Justin McGee v The State of Texas          COUNTY: Harris


COA DISPOSITION: Affirmed                         TRIAL COURT: 262nd District Court


DATE: May 28, 2015    Publish: No                  TC CASE #:1387993




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Justin McGee v The State of Texas

CCA#


                                    Petition   CCA Disposition:        7aa-/ff
FOR DISCRETIONARY REVIEW IN CC A IS:           DATE:

                                               JUDGE:

DATE:      /D/*7fair                           SIGNED:                      PC:

JUDGE:      /Ui.luu^—                          PUBLISH:                     DNP:




                                                                                   MOTION FOR


                                                       FORREHEARIING IN CCA IS:


                                                    JUDGE:


                                                                           ELECTRONIC RECORD